Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on May 26, 2006, by
and between Citadel Broadcasting Corporation (the “Company”), and Robert G.
Freedline (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Executive as Chief Financial Officer of
the Company from and after the Effective Date until such date as his term of
employment shall end pursuant to the terms and conditions contained herein;

WHEREAS, Executive desires to be employed by the Company in such position and
for such period pursuant to the terms and conditions contained herein;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
undertakings contained in this Agreement, and intending to be legally bound, the
Company and Executive agree as follows:

 

I. Employment Period. Subject to the terms and conditions of this Agreement,
Executive’s employment with the Company shall begin on May 26, 2006 (the
“Effective Date”) and shall continue through May 25, 2009 (the “Term”).

 

II. Position and Duties.

 

  A. During the Term of this Agreement, Executive shall be the Chief Financial
Officer of the Company and shall have such duties and responsibilities as are
customary for such position and consistent with those duties and
responsibilities of a Chief Financial Officer of a corporation that is
comparable to the Company. Executive shall report directly to the Chief
Executive Officer of the Company and to the Board of Directors of the Company
(the “Board”). Executive’s services shall be performed at the offices of the
Company located in New York, NY or an office that is located no more than 25
miles from such offices, subject to reasonable travel requirements.

 

  B. Excluding periods of vacation, sick leave and disability to which Executive
is entitled pursuant to the terms of this Agreement, during the Term, Executive
agrees to devote substantially all of his business time to the performance of
his duties and responsibilities under this Agreement; provided that Executive
may (i) engage in civic or charitable activities, including serving on
corporate, civic, educational, philanthropic or charitable boards or committees,
(ii) manage Executive’s personal investments and (iii) perform consulting
services under the Consulting Agreement (as defined below) subject to the terms
and conditions



--------------------------------------------------------------------------------

prescribed in Section II.C below, provided further, that, in each case, such
activities do not materially interfere with the performance of Executive’s
duties and responsibilities hereunder.

 

  C. From time to time, Executive may perform Consulting Services (as defined
below) for CBS Corporation or its successor (“CBS”), as successor to Viacom,
Inc., pursuant to a Consulting Agreement dated February 28, 2005 between
Executive and Viacom, Inc. (the “Consulting Agreement”). Under the Consulting
Agreement, Executive has agreed to provide CBS with consulting services
concerning any questions relating to the Westinghouse discontinued operations,
the Viacom/CBS merger and any other matters within the scope of Executive’s
responsibilities while he was employed by Viacom, Inc. or its predecessors prior
to February 28, 2005 on which his expertise is sought (the “Consulting
Services”) for the period ending December 31, 2008, subject to earlier
termination under certain circumstances, and for up to 150 hours for each of
(i) the period from July 1, 2006 to December 31, 2006, (ii) calendar year 2007
and (iii) calendar year 2008. Executive may perform Consulting Services pursuant
to the Consulting Agreement during the term thereof; provided, however, that:

 

  1. Executive represents and warrants to the Company that he is not aware of
any actual or potential conflicts between the Consulting Services currently
being provided and the interests of the Company and Executive has provided a
written notice to the Chief Executive Officer of the Company describing the
material terms of such current Consulting Services;

 

  2. If Executive intends to provide Consulting Services with respect to a new
assignment under the Consulting Agreement (a “Consulting Assignment”), he shall
provide written notice to the Chief Executive Officer of the Company describing
the material terms of such Consulting Assignment;

 

  3. The Company, within the ten (10) business day period after receipt of such
written notice by the Chief Executive Officer of the Company (the “Determination
Period”), shall determine, in good faith, whether such Consulting Assignment
presents an actual or potential conflict with the interests of the Company;

 

  4. If the Company determines, in good faith, that such Consulting Assignment
presents an actual or potential conflict with the interests of the Company, the
Company may, in its sole discretion, notify Executive in writing of such
determination within the Determination Period and instruct Executive to refrain
from undertaking such Consulting Assignment, in which case Executive shall so
refrain from providing such Consulting Services with respect to such Consulting
Assignment;

 

2



--------------------------------------------------------------------------------

  5. If the Company does not instruct the Executive to refrain from undertaking
such Consulting Assignment as set forth in Section II.C.4 above, Executive may
undertake such Consulting Assignment and provide Consulting Services in
connection therewith, provided, however, that if Executive or the Company at any
time becomes aware of an actual or potential conflict between the interests of
the Company and the Consulting Services being provided pursuant to such
Consulting Assignment, the party becoming aware of such actual or potential
conflict shall provide written notice of such actual or potential conflict to
the other party hereto and, if so requested by the Company, Executive shall
refrain from performing any further Consulting Services in connection with such
Consulting Assignment.

 

III. Compensation and Reimbursement. As compensation to Executive for his
employment services under this Agreement:

 

  A. Base Salary. The Company shall pay to Executive a base salary at an annual
rate equal to $500,000 per year (the “Base Salary”), which shall be paid in
accordance with the Company’s payroll practices for executive officers, but not
less frequently than monthly. The Base Salary shall be subject to annual review
by the Board or the Compensation Committee (or similar committee) of the Company
(the “Compensation Committee”) whereupon the Base Salary may be increased (but
not decreased) at their sole discretion.

 

  B. Annual Incentive Bonus. Executive shall be given the opportunity to earn an
incentive bonus (the “Incentive Bonus”) for each calendar year (or portion
thereof) during the Term of this Agreement. The actual amount payable to
Executive as an Incentive Bonus with respect to a Performance Year (as defined
below) shall be dependent upon a review by the Compensation Committee of
Executive’s performance during the calendar year or portion thereof that
employment services are provided under this Agreement (each such year or portion
thereof to which the performance objectives relate is referred to as a
“Performance Year”) and the achievement of performance objectives established by
the Board or the Compensation Committee during such Performance Year, which
performance objectives shall be substantially similar to the performance
objectives established for other senior executive officers of the Company, other
than the Chief Executive Officer of the Company. Executive’s target Incentive
Bonus opportunity for each Performance Year during the Term shall be no less
than one year of Base Salary at the highest rate in effect during such
Performance Year (the “Target Bonus Opportunity”),

 

3



--------------------------------------------------------------------------------

provided that for the Performance Year ending December 31, 2006, the Target
Bonus Opportunity shall be 80% of one year of Base Salary. Accordingly,
depending on the review by the Compensation Committee of Executive’s performance
and the attainment of the performance objectives during the Performance Year,
the actual amount payable as the Incentive Bonus to Executive for each
Performance Year during the Term of this Agreement may be less than, greater
than or equal to the Target Bonus Opportunity. Any Incentive Bonus shall be paid
at the same time as similar bonuses are payable to other officers of the
Company, but in no event later than two and a half (2 1/2) months following the
end of the Performance Year with respect to which such Incentive Bonus is to be
paid.

 

  C. Equity Compensation.

 

  1. Initial Equity Award. On the date hereof, pursuant to the terms of the
Company’s 2002 Stock Option and Award Plan, as amended and restated on May 25,
2005 (the “Plan”), Executive shall be granted: (i) 100,000 Shares (as defined in
the Plan) of Restricted Stock (as defined in the Plan) and (ii) Options (as
defined in the Plan) to purchase 150,000 Shares, with an exercise price equal to
the Fair Market Value (as defined in the Plan) per Share, on the date hereof
(such grants, collectively the “Initial Equity Award”). The terms of the Initial
Equity Award shall be governed by (i) this Agreement, (ii) the Plan and (iii) a
Restricted Stock Agreement and Option Agreement substantially in the form of
Exhibit A and Exhibit B attached hereto, respectively, each to be executed on
the date hereof.

 

  2. Subsequent Equity Awards. On each anniversary of the Effective Date,
Executive shall be eligible to receive, pursuant to the terms of the Plan (or a
successor plan): (i) an additional grant of Shares of Restricted Stock having a
Restricted Stock Equity Award Value on the date of grant at least equal to the
Restricted Stock Equity Award Value of the Restricted Stock component of the
Initial Equity Award on the date it was granted and (ii) an additional grant of
Options to purchase Shares, with an exercise price per Share equal to the Fair
Market Value (as defined in the Plan) per Share on the date of grant, having an
Option Equity Award Value on the date of grant at least equal to the Option
Equity Award Value of the Options component of the Initial Equity Award on the
date it was granted (each such award, a “Subsequent Equity Award”; the Initial
Equity Award and the Subsequent Equity Awards are referred to herein
collectively as the “Equity Awards”).

 

4



--------------------------------------------------------------------------------

For purposes of this Agreement: “Restricted Stock Equity Award Value” shall
equal the number of Shares of Restricted Stock subject to an award times the
Fair Market Value (as defined in the Plan) per Share on the date of grant. For
purposes of this Agreement, “Option Equity Award Value” shall equal the number
of Options subject to an award times the Black-Scholes estimated fair value of
an Option on the date of grant based on (i) the exercise price, (ii) sixty
(60) day average volatility for the Company’s common stock, (iii) the Company’s
dividend yield computed by dividing the current quarterly dividend annualized by
the average closing market price for the ten (10) trading days immediately
preceding the date of grant, (iv) the risk free-yield curve on the date of grant
and (v) the expected term of such award.

 

  3. Vesting. Each Equity Award held by Executive shall vest according to the
following schedule; provided that Executive is continuously employed with the
Company through such date and continues to hold such Equity Award as of such
date:

 

Date

  

Amount Vested

The first May 25 following the grant date    33.33% of the Equity Award
The second May 25 following the grant date    66.67% of the Equity Award The
third May 25 following the grant date    100% of the Equity Award

 

  4. Special Dividend. The special dividend (the “Special Dividend”) to be paid
by the Company in connection with the transactions contemplated by the Merger
Agreement dated as of February 6, 2006 by and among the Company, Alphabet
Acquisition Corp., The Walt Disney Company and ABC Chicago FM Radio, Inc. (the
“ABC Transaction”) shall be paid in cash to Executive with respect to the Shares
of Restricted Stock held by Executive as of the record date set by the Board
with respect to the Special Dividend and will not be subject to any restrictions
or vesting. The Options granted to Executive prior to the ex-dividend date of
the Special Dividend shall be adjusted in the following manner:

 

  a. The per share Option exercise price per Share shall be divided by the
Special Dividend Adjustment Factor (as defined below); and

 

  b. The number of Shares subject to the Options shall be multiplied by the
Special Dividend Adjustment Factor. The “Special Dividend Adjustment Factor”
means a number, the numerator of which shall be the closing price per Share on
the first trading date immediately preceding

 

5



--------------------------------------------------------------------------------

the ex-dividend date and the denominator of which shall be the closing price per
Share on the first trading date immediately preceding the ex-dividend date minus
the Special Dividend amount.

 

  D. Benefits. During the Term, Executive shall receive employee benefits and be
eligible to participate in all employee benefit plans in a manner commensurate
with the other senior executive officers of the Company other than the Chief
Executive Officer of the Company.

 

  E. Business Expenses. During the Term, Executive shall be entitled to receive
prompt reimbursement for all expenses incurred by Executive in the performance
of his duties and responsibilities hereunder, subject to such written
documentation as the Company may reasonably require in accordance with its
standard expense reimbursement practices and policies.

 

  F. Office and Support Staff. During the Term, Executive shall be entitled to
an office and secretarial and other assistance consistent with his position and
the support provided to the other senior executive officers of the Company,
other than the Chief Executive Officer of the Company.

 

  G. Vacation. Executive shall be entitled to 4 weeks paid vacation per year.

 

IV. Employment Termination.

 

  A. At End of Term. Executive’s employment shall terminate at the end of the
Term.

 

  B. Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. The Company may terminate Executive’s employment after
having established Executive’s Disability (as defined below) by giving the
Executive a Notice of Termination (as defined below). For purposes of this
Agreement, “Disability” shall mean any physical or mental illness, impairment or
infirmity which materially impairs Executive’s ability to perform the essential
functions of his position, including his essential duties and responsibilities
under this Agreement, with reasonable accommodation, for at least one hundred
eighty (180) days during any 365-consecutive-day period. Notwithstanding the
foregoing, to the extent that any payment or benefit under this Agreement that
is subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) may be triggered due to a Disability, “Disability” shall mean Executive
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12)

 

6



--------------------------------------------------------------------------------

months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under a
Company-sponsored group disability plan.

 

  C. With or Without Cause. The Company may terminate Executive’s employment
with or without Cause. For purposes of this Agreement, “Cause” shall mean:
(i) Executive’s willful and continued failure to perform substantially his
duties with the Company (other than any such failure resulting from Executive’s
Disability or any such failure subsequent to Executive being delivered notice of
the Company’s intent to terminate Executive’s employment without Cause or
delivering to the Company a notice of Executive’s intent to terminate for Good
Reason) after a written demand for substantial performance is delivered to
Executive by the Board, the Compensation Committee or the Chief Executive
Officer of the Company which specifically identifies the manner in which the
Board, the Compensation Committee or the Chief Executive Officer of the Company
believes Executive has not substantially performed Executive’s duties and
Executive, after a period of no less than thirty days as set forth in the
Company’s notice, has failed to cure such failure; (ii) Executive’s willful
dishonesty or misconduct in the performance of his duties that could reasonably
be expected to cause a material harm to the Company or any of its subsidiaries;
(iii) Executive’s involvement in a transaction in connection with the
performance of his duties to the Company or any of its subsidiaries which has
not been disclosed to the Board or Company and which is adverse to the interests
of the Company or its subsidiaries and which is engaged in for personal profit
(whether for the benefit of Executive or any other person or entity related to
Executive or with respect to which Executive has a material interest); or
(iv) Executive’s conviction (by a court of competent jurisdiction) of, or a plea
of nolo contendere to, any crime that constitutes a felony under federal, state
or local law (other than a motor vehicle violation for which no custodial
penalty is imposed). For purpose of the definition of Cause set forth above, no
act or failure to act shall be considered “willful” unless done or omitted to be
done by Executive in bad faith and without reasonable belief that Executive’s
action was in the best interests of the Company and its subsidiaries. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company.

 

  D. With or Without Good Reason. Executive may terminate his employment with or
without Good Reason. For purposes of this Agreement, “Good

 

7



--------------------------------------------------------------------------------

Reason” shall mean, without Executive’s express written consent: (i) a reduction
in Executive’s Base Salary or a material reduction or discontinuance of any
material benefit plan; (ii) a failure to award an Incentive Bonus to Executive
in an amount equal to at least 75% of Executive’s Target Bonus Opportunity for
any Performance Year ending after December 31, 2006; (iii) a failure to award an
Incentive Bonus to Executive in an amount equal to at least $300,000 for the
Performance Year ending December 31, 2006; (iv) a failure on the part of the
Company to grant or cause to be granted to Executive (A) the Initial Equity
Award or (B) on or prior to each anniversary of the Effective Date, a Subsequent
Equity Award that has a combined Restricted Stock Equity Award Value and Option
Equity Award Value equal to at least $1 million as of the date of grant and in
the same proportions of relative Restricted Stock Equity Award Value and Option
Equity Award Value of the Initial Equity Award on the date it was granted;
(v) any change in the position, duties, responsibilities (including reporting
responsibilities) or status of Executive that is inconsistent and adverse to
Executive in any material respect with Executive’s position, duties,
responsibilities or status with or to the Company as a public company as of the
Effective Date (including Executive not serving as the Chief Financial Officer
of the public parent company); (vi) a requirement by the Company that Executive
be based in an office that is located more than 25 miles from Executive’s
principal place of employment as of the Effective Date; or (vii) any material
failure on the part of the Company to comply with and satisfy the terms of this
Agreement; provided, that a termination by Executive with Good Reason shall be
effective only if Executive delivers to the Company a Notice of Termination for
Good Reason within ninety (90) days after Executive first learns of the
existence of the circumstances giving rise to Good Reason and within thirty
(30) days following delivery of such Notice of Termination for Good Reason, the
Company has failed to cure the circumstances giving rise to Good Reason to the
reasonable satisfaction of Executive; provided further, that Executive shall not
be required to deliver to the Company a Notice of Termination within ninety
(90) days after Executive first learns of the existence of circumstances giving
rise to Good Reason pursuant to clause (v) above.

 

  E. Notice of Termination. Any termination by the Company with or without Cause
or on account of Disability, or by Executive with or without Good Reason, shall
be communicated in writing to the other party hereto (a “Notice of
Termination”). Such Notice of Termination shall include: (i) the specific
termination provision of this Agreement relied upon, (ii) reasonable detail as
to the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) if the
termination date is different from the date of the receipt of such notice, the
specified termination date.

 

8



--------------------------------------------------------------------------------

V. Company Obligations Upon An Employment Termination.

 

  A. End of Term. Upon termination of Executive’s employment at the end of the
Term pursuant to Section IV.A. above, Executive shall be entitled to the
following:

 

  1. 50% of all unvested Equity Awards held by Executive as of the date of such
termination shall become vested. For the avoidance of doubt, any Equity Awards
that are scheduled to vest on or before such termination date shall be
considered vested rather than unvested for the purpose of determining the amount
of unvested Equity Awards as of the date of such termination; and

 

  2. A lump sum payment, to be paid on the tenth business day following such
termination, equal to the sum of the Accrued Obligations (as defined below) and
the Pro Rata Bonus Amount (as defined below).

 

  B. Death or Disability. Upon termination of Executive’s employment due to
death or Disability, Executive (or Executive’s beneficiaries, as applicable)
shall be entitled to the following:

 

  1. A lump sum payment, to be paid on the tenth business day following such
termination, equal to the sum of the Accrued Obligations (as defined below) and
the Pro Rata Bonus Amount (as defined below).

For purposes of this Agreement, “Accrued Obligations” shall mean all amounts
earned or accrued through the date of termination but not paid as of the date of
termination, including but not limited to (a) Base Salary, (b) expenses incurred
by the Executive for the period ending on the date of termination, (c) vacation
pay and (d) any unpaid Incentive Bonus with respect to the most recently
completed Performance Year prior to the date on which such termination occurs,
provided, that if such termination occurs prior to the determination by the
Board or the Compensation Committee of the Incentive Bonus with respect to the
most recently completed Performance Year, then an amount equal to the most
recent Incentive Bonus awarded to Executive unless such Incentive Bonus was
awarded with respect to the Performance Year ended on December 31, 2006, in
which case, an amount equal to 125% of the Incentive Bonus awarded in respect of
the Performance Year ended on December 31, 2006.

For purposes of this Agreement, the “Pro Rata Bonus Amount” shall mean an amount
representing a pro rata portion (based on the

 

9



--------------------------------------------------------------------------------

number of days in the period beginning on the first day of the current
Performance Year and ending on the date of termination) of the greater of
(a) 100% of the Target Bonus Opportunity for the Performance Year in which such
termination occurs or (b) 100% of the Incentive Bonus awarded to Executive in
respect of the most recent Performance Year for which an Incentive Bonus has
been awarded, provided, that if the Performance Year referred to in subclause
(b) ended on December 31, 2006, then the amount referred to in such subclause
shall be equal to 125% of the Incentive Bonus awarded in respect of the
Performance Year ended on December 31, 2006;

 

  2. To the extent permitted by the Company’s plans at the time of termination,
the continuation of medical, dental, life insurance, disability and other
welfare benefits (to the extent made available to Executive and his dependents
prior to termination) for Executive (and his dependents) for one year following
termination, provided, that if Executive’s continued participation in any such
medical, dental, life insurance, disability or other welfare plan is not
permitted, Executive shall be entitled to a lump sum payment, to be paid on the
tenth business day following such termination, equal to the cost to the Company
of providing benefits under such plan(s) in which he (or his dependents) is
unable to participate for such one year period; and

 

  3. If such termination occurs on or after the eighteen month anniversary of
the Effective Date, all unvested Equity Awards held by Executive as of the date
of such termination shall become vested upon such termination. If such
termination occurs prior to the eighteen month anniversary of the Effective
Date, all unvested Equity Awards held by Executive as of the date of such
termination shall be canceled upon such termination.

 

  C. By Company for “Cause” or by Executive without “Good Reason”. In the event
of a termination of employment by the Company for Cause or a resignation by the
Executive without Good Reason (other than pursuant to Section IV.A above),
Executive shall be entitled to the following:

 

  1. A lump sum payment, to be paid on the tenth business day following such
termination, equal to the Accrued Obligations; and

 

  2. Executive shall retain all Equity Awards held by Executive that have vested
as of such termination. All unvested Equity Awards held by Executive as of the
date of such termination shall be canceled upon such termination.

 

10



--------------------------------------------------------------------------------

  D. By Company without “Cause” or by Executive for “Good Reason”. In the event
of a termination of employment by the Company without Cause (other than pursuant
to Section IV.A above) or a resignation by the Executive with Good Reason,
Executive shall be entitled to the following:

 

  1. A lump sum payment, to be paid on the tenth business day following such
termination, equal to the sum of:

 

  a. The Accrued Obligations;

 

  b. The Pro Rata Bonus Amount;

 

  c. One year of Base Salary at the rate then in effect; and

 

d.

         (i)      If Executive is terminated by the Company without Cause (other
than pursuant to Section IV.A above) or Executive resigns with Good Reason
(other than a resignation by reason of clause (ii) or clause (iii) in the
definition of “Good Reason”), 100% of the greater of (x) the Target Bonus
Opportunity for the Performance Year in which the termination occurs or (y) 100%
of the Incentive Bonus awarded to Executive in respect of the most recent
Performance Year for which an Incentive Bonus has been awarded, provided, that
if the Performance Year referred to in subclause (y) ended on December 31, 2006,
then the amount referred to in such subclause shall be equal to 125% of the
Incentive Bonus awarded in respect of the Performance Year ended on December 31,
2006; or      (ii)      If Executive resigns with Good Reason by reason of
clause (iii) in the definition of “Good Reason” above and such resignation
occurs in calendar year 2007, 75% of the Target Bonus Opportunity for the
Performance Year ending December 31, 2007; or        (iii)      If Executive
resigns with Good Reason by reason of clause (ii) in the definition of “Good
Reason” above and such resignation occurs in calendar year 2008 or thereafter,
100% of the greater of (x) the Incentive Bonus awarded for the most recently
completed Performance Year or (y) the Incentive Bonus awarded for the
Performance Year immediately preceding the most recently completed Performance
Year, provided, that if the

 

11



--------------------------------------------------------------------------------

          Performance Year referred to in subclause (y) ended on December 31,
2006, then the amount referred to in such subclause shall be equal to 125% of
the Incentive Bonus awarded in respect of the Performance Year ended on
December 31, 2006.

 

  2. To the extent permitted by the Company’s plans at the time of termination,
the continuation of medical, dental, life insurance, disability and other
welfare benefits (to the extent made available to Executive and his dependents
prior to termination) for Executive (and his dependents) for one year following
termination, provided, that if Executive’s continued participation in any such
medical, dental, life insurance, disability or other welfare plan is not
permitted, Executive shall be entitled to a lump sum payment, to be paid on the
tenth business day following such termination, equal to the cost to the Company
of providing benefits under such plan(s) in which he (or his dependents) is
unable to participate for such one year period; and

 

  3. All unvested Equity Awards held by Executive as of the date of such
termination shall become vested upon such termination.

 

  E. By Company without “Cause” or by Executive for “Good Reason” in connection
with a Change in Control. Notwithstanding the foregoing, in the event of a
termination of employment by the Company without Cause (other than pursuant to
Section IV.A above) or a resignation by the Executive with Good Reason (i) at
the request of any third party participating in or causing a Change in Control
or (ii) within twelve (12) months following a Change in Control, Executive shall
be entitled to the following:

 

  1. A lump sum payment, to be paid on the tenth business day following such
termination, equal to the greater of:

 

  a. the amount contemplated to be paid to Executive pursuant to Section V.D.1
above upon a termination of employment by Company without “Cause” (other than
pursuant to Section IV.A above) or by Executive for “Good Reason” in the absence
of a Change in Control; or

 

  b. the sum of the following:

 

  (i) The Accrued Obligations;

 

  (ii) The Pro Rata Bonus Amount;

 

12



--------------------------------------------------------------------------------

  (iii) Base Salary then in effect for the remainder of the Term; and

 

  (iv) An amount equal to the product of (x) the number of days remaining in the
Term divided by 365, multiplied by (y) the greater of (1) the Target Bonus
Opportunity for the Performance Year in which the termination occurs or (2) 100%
of the Incentive Bonus awarded to Executive in respect of the most recent
Performance Year for which an Incentive Bonus has been awarded, provided, that
if the Performance Year referred to in subclause (2) ended on December 31, 2006,
then the amount referred to in such subclause shall be equal to 125% of the
Incentive Bonus awarded in respect of the Performance Year ended on December 31,
2006;

 

  2. To the extent permitted by the Company’s plans at the time of termination,
the continuation of medical, dental, life insurance, disability and other
welfare benefits (to the extent made available to Executive and his dependents
prior to termination) for Executive (and his dependents) for the longer of
(x) one year following termination or (y) the remainder of the Term, provided,
that if Executive’s continued participation in any such medical, dental, life
insurance, disability or other welfare plan is not permitted, Executive shall be
entitled to a lump sum payment, to be paid on the tenth business day following
such termination, equal to the cost to the Company of providing benefits under
such plan(s) in which he (or his dependents) is unable to participate for such
period.

For purposes of this Agreement, “Change in Control” shall have the same meaning
ascribed to such term in the Plan, provided, however, that the ABC Transaction
shall not constitute a Change in Control for purposes of this Agreement.

 

  F. 409A Considerations. Notwithstanding anything else contained herein to the
contrary, the Company and Executive agree that any payment or benefit required
to be made or provided to Executive hereunder upon his termination of employment
(including pursuant to this Section V) shall be delayed to the date immediately
following the six month anniversary of Executive’s date of termination to the
extent necessary to avoid imposition on Executive of any tax penalty, including
interest, imposed under Section 409A of the Code. Executive and the Company
agree to use reasonable best efforts to cooperate, including by restructuring
the timing of payments under this Agreement or the terms of the Options, to
avoid the imposition of any additional tax or interest charge under Section 409A
in

 

13



--------------------------------------------------------------------------------

respect of payments to Executive under this Agreement or the adjustment to the
Options as a result of the Special Dividend as contemplated by Section III.C.4
above.

 

VI. Change in Control. Notwithstanding anything herein to the contrary, all
unvested Equity Awards held by Executive as of the date of a Change in Control
during the Term of this Agreement shall become vested upon such Change in
Control.

 

VII. Restrictive Covenants.

 

  A. Confidential Information. Without the prior written consent of the Company,
except (i) as reasonably necessary in the course of carrying out his duties
hereunder or (ii) to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, Executive
shall not disclose any trade secrets, customer lists, marketing plans, sales
plans, manufacturing plans, management organization information (including data
and other information relating to members of the Board and management of the
Company or its subsidiaries), operating policies or manuals, business plans,
financial records or other financial, commercial, business or technical
information relating to the Company or its subsidiaries designated as
confidential or proprietary that the Company or its subsidiaries may receive
belonging to suppliers, customers or others who do business with the Company or
its subsidiaries (collectively, “Confidential Information”) unless such
Confidential Information has been previously disclosed to the public by the
Company or its subsidiaries or has otherwise become available to the public
(other than by any action of Executive in breach of this Agreement or his
obligations to the Company and its subsidiaries).

 

  B. Non-Competition; Non-Solicitation. Executive will not, during the term of
this Agreement, and for a period of one (1) year immediately following
termination of employment: (i) directly or indirectly induce or solicit any
employee of the Company or any of its subsidiaries to terminate such employment
with the Company or its subsidiaries or directly or indirectly be involved in
the hiring of any such employee, provided, that Executive knows that such
employee is an employee of the Company or any of its subsidiaries at the time of
such hiring or (ii) except as in connection with the performance of his
Consulting Services, become employed by or perform activities or services on
behalf of, or have an ownership interest in, any person, firm, corporation or
other entity, or in connection with any business enterprise, that is directly or
indirectly engaged in the radio broadcasting or radio network business.
Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Executive from acquiring as an investment not more than 5% of the
capital stock of an entity that conducts a radio broadcasting or radio network
business.

 

14



--------------------------------------------------------------------------------

  C. Non-Disparagement. During the Term and at any time thereafter, Executive
agrees that Executive will not, directly or indirectly, make or cause to be made
any statement or criticism which is materially adverse to the interests of the
Company or its subsidiaries; nor will Executive take any action that may
reasonably cause the Company or its subsidiaries significant embarrassment,
humiliation, or otherwise cause or contribute to the Company or its subsidiaries
being held in disrepute by the public or the Company’s or its subsidiaries’
customers or employees, except as required by applicable law; provided, however,
that nothing in this Section VII.C shall be interpreted to preclude Executive’s
honest and good faith reporting to the Company, its counsel, or appropriate
legal enforcement authorities. Company agrees that employees and directors of
the Company and its subsidiaries will not, directly or indirectly, make or cause
to be made any statement or criticism which is materially adverse to the
interests of Executive; nor will employees and directors of the Company and its
subsidiaries take any action that may reasonably cause Executive significant
embarrassment, humiliation, or otherwise cause or contribute to Executive being
held in disrepute by the public or the business community at large, except as
required by applicable law.

 

  D. Reasonableness of Restrictions. Executive acknowledges that (i) the
restrictions provided in this Section VII are necessary for the protection and
to maintain the goodwill of the Company; (ii) Executive’s ability to work and
earn a living is not unreasonably restrained by these restrictions and these
restrictions do not impose an undue hardship on Executive’s ability to earn a
living; (iii) should any provision of this Agreement (including but not limited
to Section VII hereof) be found to be invalid or unenforceable by a court of
competent jurisdiction, such provision shall be deemed amended or modified so as
to permit those provisions to be enforceable under the laws and public policies
applied in the jurisdiction to which enforcement is sought in a manner
consistent with Section XVIII hereof; (iv) the Company will be entitled to
enforce such provision for such period of time and within such area as may be
determined to be reasonable by a court of competent jurisdiction; and (v) this
Section VII.D shall continue to be in effect beyond the termination of
Executive’s employment with the Company, regardless of the reason, to the extent
provided herein.

 

VIII. Certain Additional Payments by the Company.

 

  A. Golden Parachute. In the event it shall be determined that any payment or
benefit to Executive, by the Company, any affiliate of the Company, any person
who acquires ownership or effective control of the Company or

 

15



--------------------------------------------------------------------------------

ownership of a substantial portion of the Company assets (within the meaning of
Section 280G of the Code, and the regulations thereunder) or any affiliate of
such Person, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (the “Change in Control Payments”), is
or will be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “280G Reimbursement Payment”) in an amount such that after payment by
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any income tax, employment tax or Excise Tax, imposed
upon the 280G Reimbursement Payment, Executive retains an amount of the 280G
Reimbursement Payment equal to the Excise Tax imposed upon the Change in Control
Payments. The 280G Reimbursement Payment shall be paid on the thirtieth
(30th) day from the date that Executive is deemed to have “excess parachute
payments” as defined in Section 280G of the Code. All mathematical
determinations, and all determinations as to whether any of the Change in
Control Payments are “parachute payments” (within the meaning of Section 280G of
the Code), that are required to be made hereunder, including determinations as
to whether a 280G Reimbursement Payment is required and the amount of such 280G
Reimbursement Payment shall be made by an independent accounting firm mutually
selected by the Company and Executive from among the four (4) largest accounting
firms in the United States (the “Accounting Firm”), which shall provide its
determination (the “Determination”), together with detailed supporting
calculations regarding the amount of any 280G Reimbursement Payment and any
other relevant matter, both to the Company and Executive by no later than ten
(10) days following the date of employment termination or, if applicable, such
earlier time as is requested by the Company or Executive (if Executive
reasonably believes that any of the Change in Control Payments may be subject to
the Excise Tax). If the Accounting Firm determines that no Excise Tax is payable
by Executive, it shall furnish Executive and the Company with an opinion
reasonably acceptable to Executive and the Company that no Excise Tax is payable
(including the reasons therefor) and that Executive has substantial authority
not to report any Excise Tax on his federal income tax return. Any determination
by the Accounting Firm shall be binding upon the Company and Executive, absent
manifest error. As a result of uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that 280G Reimbursement Payments not made by the
Company should have been made (“Underpayment”), or that 280G Reimbursement
Payments will have been made by the Company which should not have been made
(“Overpayments”). In either such event, the

 

16



--------------------------------------------------------------------------------

Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred. In the case of an Underpayment, the amount of such
Underpayment (together with any interest and penalties payable by Executive as a
result of such Underpayment) shall be promptly paid by the Company to or for the
benefit of Executive. In the case of an Overpayment, Executive shall, at the
direction and expense of the Company, take such steps as are reasonably
necessary (including the filing of returns and claims for refund), follow
reasonable instructions from, and procedures established by, the Company, and
otherwise reasonably cooperate with the Company to correct such Overpayment,
provided, however, that (i) Executive shall not in any event be obligated to
return to the Company an amount greater than the net after-tax portion of the
Overpayment that he has retained or has recovered as a refund from the
applicable taxing authorities and (ii) if a 280G Reimbursement Payment is
determined to be payable, this provision shall be interpreted in a manner
consistent with an intent to make Executive whole, on an after-tax basis, from
the application of the Excise Tax, it being understood that the correction of an
Overpayment may result in Executive repaying to the Company an amount which is
less than the Overpayment. The cost of the Accounting Firm in connection with
any such Determination shall be paid by the Company.

 

  B. Section 409A. It is intended that any amounts payable under this Agreement
shall comply with Section 409A of the Code and the regulations relating thereto
so as not to subject Executive to the payment of interests and tax penalties
which may be imposed under Section 409A of the Code. However, in the event that
it shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) to or for the
benefit of Executive would be subject to any tax imposed by Section 409A of the
Code, the Company shall fully reimburse Executive for all tax penalties levied
on the Executive with respect to such payment, award, benefit or distribution
(or any acceleration of any payment, award, benefit or distribution) under
Section 409A of the Code (the “409A Gross Up Payment”) as well as for any other
tax, including income and withholding taxes, levied on Executive with respect to
the 409A Gross Up Payment.

 

IX. Miscellaneous.

 

  A. Executive has previously provided to the Company a copy of the Termination
Agreement dated as of February 28, 2005 (the “Termination Agreement”) by and
between Executive and Viacom, Inc. Executive represents and warrants to the
Company that, other than as set forth in the Termination Agreement,
(i) Executive is free of employment restrictions from former employers and that
Executive is not a party to any agreement, other than the Termination Agreement,
the terms of which are inconsistent

 

17



--------------------------------------------------------------------------------

with the terms of this Agreement, or which would be breached by Executive’s
services to or employment by the Company and (ii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.

 

  B. Executive acknowledges that Executive (i) has carefully read this Agreement
in its entirety and has had an adequate opportunity to consider it and has
consulted independent counsel of Executive’s choice, who has answered to
Executive’s satisfaction all question Executive had regarding the meaning and
significance of any of the provisions of this Agreement (ii) fully understands
all the terms of this Agreement and their significance, (iii) knowingly and
voluntarily assents to all the terms and conditions contained herein, (iv) is
signing this Agreement voluntarily and of Executive’s own free will and
(v) agrees to abide by all the terms and conditions contained herein. The
language used in this Agreement shall be deemed to be the language mutually
chosen by the parties hereto to reflect their mutual intent, and no doctrine of
strict construction shall be applied against any party hereto.

 

X. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company and for which Executive may
qualify in the sole discretion of the Compensation Committee.

 

XI. Legal Fees. The Company shall reimburse Executive’s reasonable documented
legal fees in connection with the negotiation of this Agreement.

 

XII. Indemnification. The Company and its successors and/or assigns will
indemnify, hold harmless, and defend Executive to the fullest extent permitted
by applicable law and the By-Laws and Certificate of Incorporation of the
Company with respect to any claims that may be brought against Executive arising
out of or related to any action taken or not taken in Executive’s capacity as an
employee, officer or director of the Company or any of its affiliates (including
with respect to any action taken or not taken during the period commencing May
1, 2006 through May 25, 2006 in which time Executive provided services to the
Company), including, without limitation, the advancement of legal fees and
expenses, as such fees and expenses are incurred by Executive. In addition,
Executive shall be covered, in respect of Executive’s activities as an officer
or director of the Company or any of its affiliates, by the Company’s (or any of
its affiliates’) Directors and Officers liability policy or other comparable
policies, if any, obtained by the Company’s (or any of its affiliates’)
successors, to the fullest extent permitted by such policies.

 

XIII. Notices. For purposes of this Agreement, notices, demands, and all other
communications provided for in this Agreement shall be in writing and shall be

 

18



--------------------------------------------------------------------------------

deemed to have been duly given when (a) delivered by hand; (b) sent by prepaid
first class mail (airmail if to an address outside the country of posting); or
(c) sent by facsimile transmission with confirmation of transmission, as
follows:

If to Executive, addressed to:

Robert G. Freedline

140 Riverside Blvd.

Apt 2303

New York, NY 10069

with a copy to:

Weil Gotshal & Manges, LLP

767 Fifth Avenue

New York, NY 10153

Attn: Michael Nissan, Esq.

If to the Company, addressed to:

Citadel Broadcasting Corporation

City Center West, Suite 400

7201 West Lake Mead Blvd.

Las Vegas, Nevada 89128

Attn: Chief Executive Officer

with a copy to:

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, NY 10022

Attn: Andrew E. Nagel, Esq.

 

XIV. Assignment/Successor Obligations. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and be binding upon any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) of the Company. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor thereto. This Agreement shall
not be assignable by the Company without the prior written consent of Executive
(which shall not be unreasonably withheld).

 

XV. Amendment. This Agreement may not be amended or modified except by an
instrument in writing executed by both the Company and Executive.

 

19



--------------------------------------------------------------------------------

XVI. Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
New York, NY under the Employment Dispute Resolution Rules of the American
Arbitration Association (“AAA”) then currently in effect, as modified herein.
Arbitration proceedings shall take place in New York, New York, before a single
neutral arbitrator who shall be a lawyer. In the event of breach or threatened
breach by Executive or the Company of any provision hereof, the Company and
Executive shall be entitled to seek temporary or preliminary injunctive relief
or other equitable relief to which either of them may be entitled pending the
outcome of any arbitration proceeding, without the posting of any bond or other
security. Executive consents to the jurisdiction of New York courts for such
purpose. The arbitrator shall have authority to award any remedy or relief that
a court of the State of New York or federal court located in the State of New
York could grant in conformity to applicable law on the basis of claims actually
made in the arbitration. Any arbitration award shall be accompanied by a written
statement containing a summary of the issues in controversy, a description of
the award, and an explanation of the reasons for the award. The arbitrator’s
award shall be final and judgment may be entered upon such award by a court of
competent jurisdiction. This arbitration procedure will be governed by the
Federal Arbitration Act as will any actions to compel, enforce or vacate
proceedings, awards, orders of the arbitration or settlement under this
procedure. The Company shall directly pay the fees and expenses of counsel and
other experts retained by Executive in connection with such dispute or
controversy, on a current basis as they may be incurred, provided that Executive
shall reimburse the Company for any amounts so paid unless at least one material
matter in dispute or controversy is decided in favor of Executive.

 

XVII. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to any choice
of law or conflicts of law doctrines (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

XVIII. Validity. The provisions of this Agreement shall be deemed to be
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of any other provision. The parties hereto
agree that a court of competent jurisdiction making a determination of the
invalidity or unenforceability of any term or provision of this Agreement shall
have the power to reduce the scope, duration or area of any such term or
provision, to delete specific words or phrases or to replace any invalid or
unenforceable term or provision in this Agreement with a term or provision that
is valid and enforceable and that comes closest to expressing the intention of
the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. The breach by the Company of any obligation or duty
to Executive shall entitle Executive to his appropriate remedy at law but shall
not, of itself, relieve Executive of any other obligation set forth in this
Agreement.

 

20



--------------------------------------------------------------------------------

XIX. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

XX. Effect of Agreement. Except as set forth in the Restricted Stock Agreement,
Option Agreement and the Plan, the terms of this Agreement shall supersede any
obligations and rights of the Company and Executive, respecting employment,
compensation and employee benefits on or after the Effective Date.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CITADEL BROADCASTING CORPORATION By:  

/s/ Farid Suleman

Name:   Farid Suleman Title:   Chairman and Chief Executive Officer

/s/ Robert G. Freedline

ROBERT G. FREEDLINE